DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5-8, 11-14, 16, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shimojo et al (US Patent 6,643,256 B1).
Regarding to claims 1 and 12, Shimojo discloses an apparatus (fig. 5), comprising: a multi-stage switch fabric 4 (col. 6 lines 59-61); and a plurality of edge devices 2 (fig. 5) having a first plurality of ports configured to be coupled to the 
Regarding to claims 2 and 13, Shimojo discloses the first edge device from the plurality of edge devices is configured to classify the data packet based on at least one of a layer-2 Ethernet address or a layer-4 Ethernet address of the data packet (col. 7 lines 60-62).
Regarding to claims 3 and 14, Shimojo discloses the first edge device from the plurality of edge devices is configured to: determine a destination of the data packet by classifying the data packet, and send the data packet towards the destination through the multi-stage switch (col. 7 lines 55-62).
Regarding to claim 5, Shimojo discloses a number of ports in the second plurality of ports for the plurality of edge devices is at least 1,000 (col. 6 line 66-col. 7 line 3).
Regarding to claim 6, Shimojo discloses a number of ports in the second plurality of ports for the plurality of edge devices is at least 100,000 (col. 6 line 66-col. 7 line 3).

Regarding to claims 8 and 16. Shimojo discloses the multi-stage switch fabric is configured to redirect the data packet based on a switch table (col. 14 lines 41-53).
Regarding to claims 11 and 19, Shimojo discloses perform a scheduling of transmission of the data packet before sending the data packet, the multi-stage switch fabric is configured not to perform the scheduling of transmission (col. 15 lines 61-64).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimojo in view of Miles et al (US Patent 7,426,210 B1).
Regarding to claims 4 and 15, Shimojo discloses all the limitations with respect to claims 1 and 12, except for classify the data packet to determine whether the data packet is an IP packet, a session control protocol packet, a media .  
Claims 9, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimojo in view of Mehrotra et al (US Patent 7,757,033 B1).
Regarding to claims 9 and 17, Shimojo discloses all the limitations with respect to claims 1 and 12, except for parse the data packet into a plurality of cells, and concatenate switching information to each cell in the plurality of cells, the switching information including at least one of header information, destination information, or source information associated with each cell in the plurality of cells. However, Mehrotra discloses an apparatus (fig. 1) and method for parse a data packet into a plurality of cells, and concatenate switching information to each cell in the plurality of cells, the switching information including at least one of header information, destination information, or source information associated with each cell in the plurality of cells (col. 10 lines 44-51). Thus, it would have been obvious to a person of ordinary skill in the art, at the time filing of the claimed invention, to arrange for parsing and concatenating as taught by Mehrotra into Shimojo’s system to direct packet to appropriate processing via cell switching.  

Shimojo fails to teach for parse the data packet into a plurality of cells, and concatenate switching information to each cell in the plurality of cells, the switching information including at least one of header information, destination information, or source information associated with each cell in the plurality of cells. 
However, Mehrotra discloses an apparatus (fig. 1) and method for parse a data packet into a plurality of cells, and concatenate switching information to each cell in the plurality of cells, the switching information including at least one 
Thus, it would have been obvious to a person of ordinary skill in the art, at the time filing of the claimed invention, to arrange for parsing and concatenating as taught by Mehrotra into Shimojo’s system to direct packet to appropriate processing via cell switching.  
Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DUC T DUONG/Primary Examiner, Art Unit 2467